Citation Nr: 1040960	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  03-18 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to March 
1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) 
originated from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, in pertinent part, denied the 
Veteran's claim for service connection for PTSD.

In March 2004, as support for her claim, the Veteran testified at 
a hearing before the undersigned Veterans Law Judge (VLJ) at the 
Board's offices in Washington, DC (Central Office hearing).  
Subsequently, in April 2004, the Board remanded the claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Following that additional 
development, however, the RO continued to deny the claim in a 
September 2004 decision.

In January 2005, the Board issued a decision also denying the 
Veteran's claim, and she appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  In a December 2005 order, 
granting a joint motion, the Court vacated the Board's decision 
and remanded the case to the Board for further development and 
readjudication in compliance with directives specified.

Meanwhile, jurisdiction over the Veteran's claim was transferred 
to the RO in Boston, Massachusetts.

In July 2006, the Board issued another decision continuing to 
deny the Veteran's claim and, again, she appealed to the Court.  
In a February 2008 order, granting a joint motion, the Court 
again vacated the Board's decision and again remanded the case to 
the Board for still further development and readjudication.

After submitting additional evidence and waiving her right to 
have the RO initially consider it (see 38 C.F.R. §§ 20.800, 
20.1304(c)), the Board issued another decision in January 2009 
again denying the claim.

Following another appeal, the Court again vacated the Board's 
decision in a December 2009 order and, pursuant to a joint 
motion, again remanded the claim to the Board - this time so the 
Board may adequately address the credibility of a supporting 
September 2001 statement from the Veteran's friend (G. H.).  
In addition, the Court-granted joint motion cited the Board's 
failure to provide an adequate statement of reasons and basis for 
rejecting evidence regarding a decline in the Veteran's work 
performance while in service as possibly indicative of PTSD 
related to personal (sexual) assault.  See the former 38 C.F.R. 
§ 3.304(f)(3), now codified at subpart (f)(4) as of July 13, 
2010, following the most recent revisions to this VA regulation.  
75 Fed. Reg. 39843 (July 13, 2010).

So this case is once again before the Board.

The Veteran's attorney recently submitted additional argument and 
evidence in support of the claim in September 2010.  This 
additional supporting evidence consisted of a January 2010 
statement from K. B., M.D., of Family Medicine - Yawkey 
Ambulatory Care Center, Boston Medical Center.  The attorney 
asked that the Board to remand the claim to have the RO initially 
consider this additional evidence (see again 38 C.F.R. §§ 20.800, 
20.1304(c)).  The attorney also indicated that, prior to a 
decision being made, the Veteran wants a personal on the record 
hearing with a local decision review officer (DRO) at the RO.

The Board is going ahead and immediately readjudicating the 
claim, however, rather than remanding for these requested 
reasons.  And since the Board is granting the claim (rather than 
again denying it), partly on the basis of the additional 
statement mentioned from K. B., M.D., the Veteran is not 
resultantly prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

This appeal has been advanced on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

It is at least as likely as not the Veteran developed PTSD due to 
a sexual assault in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she was sexually assaulted by her 
commanding officer while stationed in Korea, who then also in 
turn forced her to have sexual relations with another service 
member in May or June 1977.  And she believes those traumatic 
incidents in service ("stressors") are why she has PTSD.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current symptomatology 
and the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).



The Veteran's claim for service connection for PTSD is predicated 
entirely on sexual assault (military sexual trauma (MST)).  The 
most recent revisions to 38 C.F.R. § 3.304(f) amending the 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor, did not 
pertain to claims for PTSD that, as here, are predicated on 
personal (sexual) assault, combat, or prisoner of war (POW) 
experience.  75 Fed. Reg. 39843 (July 13, 2010).  This is because 
these type of claims already have their special provisions for 
establishing the occurrence of a stressor in these other type 
situations.  The only notable change for claims predicated on 
sexual assault was the redesignation of this type of claim from 
subpart (f)(3) to (f)(4).

As the Board acknowledged in its prior adjudications of this 
claim, in cases specifically involving claimed personal assault, 
the existence of a stressor in service does not have to be proven 
by the "preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 
Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 
272, 279-280 (1999).  Furthermore, the Court clarified in YR and 
Patton that the general rule discussed in Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996), that after-the-fact medical nexus evidence 
cannot establish the occurrence of the claimed in-service 
stressor, does not apply to claims for PTSD based on sexual 
assault.

Because personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged.  Therefore, evidence from sources other than the 
Veteran's service records may corroborate an account of a 
stressor incident.  See again Patton v. West, 12 Vet. App. 272, 
277 (1999).



As provided by the former 38 C.F.R. § 3.304(f)(3) [now (f)(4)], 
if a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians, 
pregnancy tests or tests for sexually transmitted diseases, and 
statements from family members, roommates, fellow service 
members, or clergy.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  Id.

As held in Bradford v. Nicholson, 20 Vet App 200 (2006), § 
3.304(f)(3) [now (f)(4)] provides "unequivocally" that "VA will 
not deny a [PTSD] claim that is based on in-service personal 
assault" without first providing the requisite notice.  The Court 
also stated that § 3.304(f)(3) [now (f)(4)] requires VA to advise 
personal assault claimants that credible supporting evidence of a 
stressor may include (1) "evidence from sources other than the 
veterans service records" or (2) "evidence of behavior changes."

The Board must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented on 
the record."  38 U.S.C. § 7104.  The Board must also address all 
issues that are reasonably raised by the appellant.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Jones v. 
Principi, 3 Vet. App. 396, 399 (1992).

Turning now to the facts of this particular case.  As the Board 
readily conceded when previously adjudicating this claim, the 
Veteran has the required DSM-IV diagnosis of PTSD, so has at 
least established she has this condition.  Notably, a March 2005 
report from a mental health clinic associated with the VA Boston 
Healthcare System lists this diagnosis.  And K.B., M.D., 
reaffirmed this diagnosis in her more recent January 2010 
statement, which the Veteran's attorney submitted along with his 
September 2010 statement.

Consequently, the determinative issue is whether the Veteran's 
PTSD is attributable to her military service - and, in 
particular, to the sexual assaults claimed.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

This additional January 2010 statement from K.B., M.D., is 
sufficient to at least place the evidence in relative equipoise 
on this determinative issue, in other words, make this an as 
likely as not possibility.  So the claim must be granted with 
resolution of this doubt in the Veteran's favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely 
accurate determination of etiology is not a condition precedent 
to granting service connection, nor is obvious or definite 
etiology).



Doctor K.B. confirmed the Veteran suffers from PTSD due to 
"episodes of unwanted and involuntary sexual activity" while in 
service - specifically referring to the two incidents mentioned.

A January 2000 psychological evaluation report notes the 
Veteran's also was sexually molested by her father throughout her 
childhood, which, obviously, was prior to her serving in the 
military.  However, there is no indication she suffered from a 
consequent psychiatric disorder, including especially PTSD, 
prior to service.  A medical evaluation at the time of her 
enlistment made no reference to any psychiatric-related problems 
or issues, either by way of complaint, history, or objective 
clinical finding.  It therefore must be presumed that she entered 
service in sound mental health, with no pre-existing psychiatric 
disorder.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See 
also VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004) (indicating that, to rebut 
this presumption of soundness, VA would have to show by clear and 
unmistakable evidence both that she had pre-existing disability 
and that it was not aggravated by her service beyond its natural 
progression).  See, too, Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by medical 
examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a 
layperson's account of what a physician may or may not have 
diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. Brown, 
8 Vet. App. 406 (1995) (the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional.)

None of the Veteran's service treatment records (STRs) makes any 
explicit reference to stress-related mental illness, but also 
keeping in mind that the military and VA did not adopt current 
nomenclature and standards for PTSD until 1980 or thereabouts, so 
not until right around the time of the Veteran's discharge 
from service.

And although her accounts of the alleged sexual assault in 
service are not patently documented in her available STRs or 
service personnel records, this, as mentioned, is not altogether 
dispositive of her claim under the former version of 
38 C.F.R. § 3.304(f)(3) [now (f)(4)] since other sources of 
evidence, including indication of behavior change, if credible, 
may compensate.  See also Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence 
in the Veteran's STRs to provide a negative opinion).

As Doctor K.B. explained, there are suggestions in the Veteran's 
STRs of prior sexual assault - namely, her evaluation and 
treatment for anxiety, heavy menstrual bleeding, and possible 
sexually transmitted disease (STD).  Her service personnel 
records also show some behavioral issues and a request for an 
early discharge from service - although reportedly on account of 
needing instead to provide physical and emotional support for her 
mother.  As well, which the joint motion also cites as 
particularly relevant, there is a supporting September 2001 
statement from her friend, G.H., noting the Veteran's mood and 
disposition appreciably deteriorated after being discharged from 
the Air Force.

The Veteran's STRs show she began to suffer from dysmenorrheal 
(painful and heavy periods) beginning in February 1977.  A 
November 1978 entry lists a diagnosis of enteritis versus 
dysmenorrheal.  Although no specific cause was determined, it was 
suggested to be due to hormonal dysfunction possibly caused by 
personal tension and stress.  She also sought treatment in August 
1977 after having been notified that she had been potentially 
exposed to gonorrhea.  Although urethral, cervical, and rectal 
cultures were negative, she was treated with penicillin.  

The STRs also document that she was treated at the mental health 
clinic at the U.S. Army hospital in Seoul, Korea.  On December 
14, 1977, she presented for treatment related to weight 
management on referral from a physician.  The Army medical 
professional transcribed the Veteran's relevant history, 
specifically noting that she "started having difficulties with 
her military life due to her [being] overweight, although she 
likes her job."  It thus appears that she suffered from weight 
problems prior to the alleged sexual assault in May or June of 
1977.  The record proceeds to state that she reported her 
previous professional treatment as involving and relating to a 
voluntary sterilization procedure in 1975.  The report notes 
"anxiousness" in reference to her mental state. 

The Veteran began receiving periodic (sometimes weekly) mental 
health treatment from December 1977 to August 1978.  An entry 
dated February 1, 1978, notes that she sought to address issues 
involving weight loss, non-verbal communication skills, and 
image.  None of these records mentions issues related to prior 
sexual assault or trauma.  However, they document the challenges 
she had with meeting her required weight limitations and her 
abrasive nature in dealing with others.  The Veteran's case was 
closed in August 1978 because she was being considered for 
discharge from military service.

Prior to her discharge, she underwent a psychological evaluation 
in February 1980.  She complained that she pulled "more than her 
load in the shop," but that she was moved to another section due 
to her treatment of customers.  She demanded that she be allowed 
out of the military.  The examining psychologist determined the 
Veteran had excellent insight into her behavior and her 
difficulties with the squadron.  She was able to recognize that 
she had problems with social relationships and being abrasive.  
The psychologist indicated that the Veteran was generally an 
effective worker, but that she had caused social friction and 
difficult working relationships due to her intense motivation for 
achievement and focus on minutiae, which he characterized as a 
personality characteristic.

The Veteran's service personnel records show that she received 
high performance evaluations from her commanding officers.  
However, several performance issues were noted.  In this regard, 
an Airman Performance Report (AF 909) covering the period from 
August 18, 1976, to February 17, 1978, listed an overall 
evaluation of 8 on a scale of 0 to 9, with 9 being the highest.  
However, the reporting official noted that "she has not yet 
accepted full responsibility for her actions pertaining to Air 
Force policy and procedures" and that she has "some difficulty in 
adjusting to the military environment."  The Board notes that 
this period occurred both prior to and after the alleged sexual 
trauma.

Her AF 909 covering the period from February 18, 1978, to 
November 14, 1978, again provides the same overall evaluation of 
8.  The reporting official noted that the Veteran "needs to 
strive toward a more cooperative attitude when working with the 
general public and her fellow workers," that "her sometimes 
erratic behavior makes her adaptability to military life 
questionable," and that "[s]he has been a source of friction in 
the [duty office] during this reporting period."  A letter of 
evaluation (AF 77a) pertaining to the period from April 1, 1978, 
to July 17, 1978, also notes that "[her] desire to work and 
cooperate with her co-workers requires improvement.  She objects 
to some changes even though they are for improvement of working 
procedures or for the overall betterment of the general public, 
however her bearing and behavior towards [the reporting 
official], her supervisor, still requires improvements.  At times 
[she] projects an image that borders on disrespect toward her 
supervisors."  In spite of these issues, she was promoted to 
Senior Airman in June 1979, and her next performance evaluation 
in November 1979 indicated she had performed her duties in an 
outstanding manner.

On her AF 909 covering the period from November 15, 1978, to 
November 14, 1979, she received an overall evaluation of 9, which 
is the highest possible score.  The reporting official 
acknowledged that the Veteran "[had] performed all assigned 
duties in an outstanding manner," and that she "[had] shown an 
outstanding desire to do the best possible work in her career 
field. . . Her dependability and motivation have made her a very 
productive member of this unit."  During that same time period, 
her unit commander submitted a Selective Reenlistment 
Noncommissioned Officer Status Consideration (AF 418) form 
stating that "[the Veteran] is a definite asset to [the duty 
office] and a credit to the Air Force.  Her outstanding ability 
and her standards place her well ahead of her contemporaries."

A March 1980 letter from the Veteran's commander addresses her 
request for an early discharge from the Air Force.  In discussing 
her request, the letter provides that "early separation of [the 
Veteran] would benefit this squadron as in the past six months 
she has become very dissatisfied with her work, her supervisors 
and coworkers.  She has a tendency to focus on the minutia and to 
lose appreciation for the big picture in working relationships 
because of the intensity of her motivation for achievement.  Her 
actions have caused considerable disruption within [the duty 
office] function, and she has expressed total dissatisfaction 
with her work on numerous occasions through the Wing Inspector 
General."

The Veteran's DD Form 214, Certificate of Release or Discharge 
from Active Duty, indicates she served from August 1976 to March 
1980.  The type of separation was a "discharge," the character of 
her service was "honorable," and the reason for her separation 
was listed as being for "hardship reasons."  Her service records 
clarify that she had requested a hardship discharge in March 1980 
to provide physical assistance and emotional support to her 
mother, and that her normal separation date was August 1980.

As noted, in a January 2010 report, Dr. K.B. attributed the 
Veteran's PTSD to her allegations of in-service sexual trauma.  
Dr. K.B. explained that she had based her opinion on a review of 
the medical records, including records from the U.S. Air Force 
Hospital at Osan Air Base, in Korea.  In particular, Dr. K.B. 
listed the following evidence in support of her opinion: (i) the 
Veteran began to suffer from significant dysmenorrhea beginning 
in February 1977, believed to be due to stress, which occurred at 
a time related to two incidents of involuntary sexual encounters; 
(ii) she sought treatment in August 1977 after receiving notice 
that she had been potentially exposed to gonorrhea; (iii) she 
sought mental health treatment for weight issues and difficulty 
relating to others, "both of which are plausibly related to 
ongoing PTSD problems"; (iv) she sought treatment for nausea and 
diarrhea with no clear etiology, which are "very consistent with 
stress-related gastrointestinal distress"; and (v) she requested 
a transfer out of the military.  Based on these facts, Dr. K.B. 
concluded that, "[a]lthough the military did not adopt current 
nomenclature and diagnostic standards for PTSD until after 1980, 
the combination of physical and emotional symptoms exhibited by 
[the Veteran] during these months and continuing into the future, 
and her request for transfer are entirely consistent with PTSD 
related to theses [sic] episodes of unwanted and involuntary 
sexual activity."  

The record as mentioned also includes a September 2001 statement 
from a childhood friend, G.L.H., stating that she had known the 
Veteran since childhood and that the Veteran was fun and driven 
until she joined the military.  According to G.L.H., she and the 
Veteran lost touch while the Veteran was stationed overseas, but 
corresponded regularly when the Veteran returned to the United 
States.  G.L.H. also stated that the Veteran's mood shifted 
around the time of her return, as she seemed uncomfortable and at 
odds with others in the service.  She also wrote that the Veteran 
assumed a defensive posture in relationships with superiors and 
fellow service members and that following service, the cycle of 
new opportunity, hard work, friction with a male authority 
figure, distrust of co-workers, fighting dismissal, and crisis 
continued.  G.L.H. also noted the Veteran was more distrustful of 
emotional intimacy since her service.

After carefully considering the evidence of record, the Board 
finds that the issue of whether the Veteran's PTSD is due to an 
in-service sexual assault is in relative equipoise, i.e., about 
evenly balanced for and against her claim.  The Board notes that 
there is no definitive evidence in the Veteran's service records 
that the purported in-service sexual assault actually occurred.  
However, there are elements suggestive of the type discussed in 
38 C.F.R. § 3.304(f) and Patton, supra.  

These sources include STRs showing treatment in service for 
anxiety, heavy menstrual bleeding, and a possible STD.  Although 
testing ruled out gonorrhea, the fact that the Veteran was 
identified by someone who had been potentially exposed to this 
STD is one factor to be considered.  She also began receiving 
ongoing mental health treatment in December 1977, which was 
approximately six months after the alleged sexual assault.  She 
did not disclose the assault during the course of her treatment, 
or at any time during service; however, as already explained, 
because sexual assault is a personal and sensitive issue, many 
incidents go unreported for many years.  And the provisions of 
the former (f)(3) [now (f)(4)] take this into account.  So while 
these records concerning her service do not clearly verify that 
she was sexually assaulted in service, they do tend to support 
this notion.  



Her service personnel records also tend to support her claim that 
she was sexually assaulted in service.  It is true that her 
overall performance evaluations were high for the entire period 
after the alleged sexual assault.  Nevertheless, following the 
alleged sexual assault, her behavior was described as disruptive, 
erratic, and bordering on disrespectful toward her supervisors.  
The Board also emphasizes that these descriptions appear most 
prevalent after the alleged sexual assault.  Moreover, the 
Veteran requested and was granted an early separation based on 
her commander's recommendation, in which he noted that "early 
separation of [the Veteran] would benefit this squadron as in the 
past six months she has become very dissatisfied with her work, 
her supervisors and coworkers. . . . Her actions have caused 
considerable disruption within [the duty office] function, and 
she has expressed total dissatisfaction with her work on numerous 
occasions through the Wing Inspector General."  Although her DD 
Form 214 indicates that her separation was for "hardship 
reasons" so that she could assist her mother, her commander's 
recommendation letter tells a story of someone who is very 
unhappy with her situation, including her work, her supervisors, 
and her coworkers.  Overall, these behavioral changes tend to 
support the Veteran's claim that she was sexually assaulted in 
service.

In addition, the September 2001 statement by G.L.H. also supports 
the Veteran's claim that she was sexually assaulted in service, 
since G.L.H. had personally observed the Veteran's mood shift 
after she was discharged from the Air Force, as she described the 
Veteran as uncomfortable and at odds with others.  See 38 C.F.R. 
§ 3.304(f)(3) (2009) (now embodied instead, as of July 13, 2010, 
in subpart (f)(4)).  75 Fed.Reg. 39,843 (Jul 13, 2010).

Dr K.B.'s January 2010 opinion that the Veteran's PTSD is due to 
in-service sexual trauma also tends to verify that the in-service 
sexual assault actually occurred.  See 38 C.F.R. § 3.304(f)(3) 
(VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred).  While 
generally credible evidence of the occurrence of a claimed 
stressor cannot consist solely of medical evidence obtained after 
the fact (such as a VA physician's opinion post service 
discharge), see Moreau, 9 Vet. App. at 396, the Court held in 
Patton that this general rule in Moreau does not apply to sexual-
assault based cases.  

Also, Dr. K.B. opinion is highly probative since it is based on a 
review of the pertinent history and in supported by sound 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical 
opinion [] must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  See 
also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.).  

For these reasons, the Board finds that the Veteran's statements 
that she was sexually assaulted in service are credible.  The 
Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which she has first-
hand knowledge, e.g., being sexually assault in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay evidence 
can be sufficient in and of itself.  Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence is 
a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) 
(VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

In conclusion, the Board finds that the evidence is in relative 
equipoise -  i.e., evenly balanced for and against his claim - as 
to whether the Veteran's PTSD is due to a verified stressor in 
service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue).  Consequently, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran's 
PTSD was incurred in service.  38 C.F.R. § 3.102.

In light of the favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist the 
Veteran with this claim pursuant to the Veterans Claims 
Assistance Act (VCAA). 


ORDER

Service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


